       Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 1 of 38




                 UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

COALITION FOR GOOD
GOVERNANCE, et al.,
                            Plaintiffs,

      v.                                  No. 1:21-cv-02070-JPB

BRAD RAFFENSPERGER, in his of-
ficial capacities as Secretary of State
and member of the Georgia State
Elections Board, et al.,
                            Defendants,

REPUBLICAN NATIONAL COM-
MITTEE; NATIONAL REPUBLICAN
SENATORIAL COMMITTEE; NA-
TIONAL REPUBLICAN CONGRES-
SIONAL COMMITTEE; and GEOR-
GIA REPUBLICAN PARTY, INC.,
     Proposed Intervenor-Defendants.


[PROPOSED] INTERVENOR-DEFENDANTS’ [PROPOSED] ANSWER




                                      1
           Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 2 of 38




      Intervenors—the Republican National Committee, National Republican

Senatorial Committee, National Republican Congressional Committee, and

Georgia Republican Party, Inc.—now answer Plaintiffs’ complaint (Doc. 1). Un-

less expressly admitted below, every allegation in the complaint is denied.

When Intervenors say something “speaks for itself,” they mean that they lack

sufficient information to admit or deny the allegation; because Plaintiffs cite

nothing, Intervenors do not know whether the referenced material exists, is

accurate, or is placed in the proper context. Accordingly, Intervenors state:

      1.      Intervenors lack sufficient information to admit or deny this alle-

gation.

      2.      Intervenors lack sufficient information to admit or deny this alle-

gation.

      3.      Intervenors lack sufficient information to admit or deny this alle-

gation.

      4.      Intervenors lack sufficient information to admit or deny this alle-

gation.

      5.      Intervenors lack sufficient information to admit or deny this alle-

gation.

      6.      Intervenors lack sufficient information to admit or deny this alle-

gation.




                                        2
           Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 3 of 38




      7.      Intervenors lack sufficient information to admit or deny this alle-

gation.

      8.      Intervenors lack sufficient information to admit or deny this alle-

gation.

      9.      Intervenors lack sufficient information to admit or deny this alle-

gation.

      10.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      11.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      12.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      13.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      14.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      15.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      16.     The first and third sentences are admitted. Intervenors lack suffi-

cient information to admit or deny the second sentence.

      17.     These legal arguments require no response.


                                        3
       Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 4 of 38




     18.   Admitted.

     19.   These legal arguments require no response.

     20.   Admitted that Plaintiffs bring this action under 42 U.S.C. §§1983

and 1988, but denied that they have a valid claim under either statute.

     21.   These legal arguments require no response.

     22.   These legal arguments require no response.

     23.   The cited authority speaks for itself.

     24.   These legal arguments require no response.

     25.   These legal arguments require no response.

     26.   These legal arguments require no response.

     27.   These legal arguments require no response.

     28.   These legal arguments require no response.

     29.   These legal arguments require no response.

     30.   These legal arguments require no response.

     31.   These legal arguments require no response.

     32.   The cited authority speaks for itself.

     33.   The cited authority speaks for itself.

     34.   These legal arguments require no response.

     35.   These legal arguments require no response.

     36.   These legal arguments require no response.

     37.   These legal arguments require no response.


                                      4
        Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 5 of 38




      38.   The cited authority speaks for itself.

      39.   The cited authority speaks for itself.

      40.   These legal arguments require no response.

      41.   The cited authority speaks for itself.

      42.   These legal arguments require no response.

      43.   The cited authority speaks for itself.

      44.   The cited authorities speak for themselves.

      45.   These legal arguments require no response.

      46.   The cited authority speaks for itself.

      47.   The cited authority speaks for itself.

      48.   The cited authority speaks for itself.

      49.   The cited authority speaks for itself.

      50.   The cited authority speaks for itself.

      51.   The cited authority speaks for itself.

      52.   The cited authority speaks for itself.

      53.   The cited authority speaks for itself.

      54.   These legal arguments require no response.

      55.   These legal arguments require no response.

      56.   These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      57.   These legal arguments require no response.


                                       5
          Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 6 of 38




      58.    These legal arguments require no response.

      59.    These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      60.    The citied authority speaks for itself.

      61.    Intervenors lack sufficient information to admit or deny this alle-

gation.

      62.    These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      63.    Intervenors lack sufficient information to admit or deny this alle-

gation.

      64.    These legal arguments require no response.

      65.    These legal arguments require no response.

      66.    These legal arguments require no response.

      67.    The cited authority speaks for itself.

      68.    Admitted.

      69.    These legal arguments require no response.

      70.    These legal arguments require no response.

      71.    These legal arguments require no response.

      72.    These legal arguments require no response.

      73.    These legal arguments require no response.

      74.    These legal arguments require no response.


                                        6
          Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 7 of 38




      75.    These legal arguments require no response.

      76.    These legal arguments require no response.

      77.    Intervenors lack sufficient information to admit or deny this alle-

gation.

      78.    The photograph speaks for itself.

      79.    These legal arguments require no response.

      80.    These legal arguments require no response.

      81.    The citied authority speaks for itself.

      82.    The citied authority speaks for itself.

      83.    The citied authority speaks for itself.

      84.    SB202 speaks for itself. Intervenors lack sufficient information to

admit or deny the other allegations.

      85.    These legal arguments require no response.

      86.    SB202 speaks for itself. These legal arguments require no re-

sponse.

      87.    Admitted.

      88.    SB202 speaks for itself.

      89.    SB202 speaks for itself. These legal arguments require no re-

sponse.

      90.    Intervenors lack sufficient information to admit or deny this alle-

gation.


                                        7
 Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 8 of 38




91.   These legal arguments require no response.

92.   These legal arguments require no response.

93.   These legal arguments require no response.

94.   These legal arguments require no response.

95.   These legal arguments require no response.

96.   SB202 speaks for itself.

97.   These legal arguments require no response.

98.   These legal arguments require no response.

99.   These legal arguments require no response.

100. These legal arguments require no response.

101. These legal arguments require no response.

102. These legal arguments require no response.

103. SB202 speaks for itself.

104. These legal arguments require no response.

105. These legal arguments require no response.

106. These legal arguments require no response.

107. These legal arguments require no response.

108. The photographs speak for themselves.

109. These legal arguments require no response.

110. These legal arguments require no response.

111. These legal arguments require no response.


                                 8
        Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 9 of 38




      112. These legal arguments require no response.

      113. These legal arguments require no response.

      114. Denied.

      115. Denied.

      116. Denied.

      117. Denied.

      118. These legal arguments require no response.

      119. Denied.

      120. Denied.

      121. HB316 speaks for itself.

      122. The photographs speak for themselves. Intervenors otherwise lack

sufficient information to admit or deny this allegation.

      123. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      124. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      125. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      126. Statements speak for themselves.

      127. These legal arguments require no response.




                                       9
          Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 10 of 38




      128. Intervenors lack sufficient information to admit or deny this alle-

gation.

      129. Intervenors lack sufficient information to admit or deny this alle-

gation.

      130. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      131. Intervenors lack sufficient information to admit or deny this alle-

gation.

      132. Denied.

      133. Admitted.

      134. Admitted.

      135. These legal arguments require no response.

      136. These legal arguments require no response.

      137. The cited authority speaks for itself. The other allegations are le-

gal conclusions that require no response.

      138. Intervenors lack sufficient information to admit or deny this alle-

gation.

      139. Intervenors lack sufficient information to admit or deny this alle-

gation.

      140. Statements speak for themselves.




                                       10
          Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 11 of 38




      141. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      142. Intervenors lack sufficient information to admit or deny this alle-

gation.

      143. Denied.

      144. Intervenors lack sufficient information to admit or deny this alle-

gation.

      145. Intervenors lack sufficient information to admit or deny this alle-

gation.

      146. Intervenors lack sufficient information to admit or deny this alle-

gation.

      147. Intervenors lack sufficient information to admit or deny this alle-

gation.

      148. Intervenors lack sufficient information to admit or deny this alle-

gation.

      149. Denied.

      150. Denied.

      151. Intervenors lack sufficient information to admit or deny this alle-

gation.




                                       11
          Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 12 of 38




        152. Denied that Plaintiff Coalition for Good Governance (“CGG”) “had

to” perform the alleged actions. Intervenors otherwise lack sufficient infor-

mation to admit or deny this allegation.

        153. Intervenors lack sufficient information to admit or deny this alle-

gation.

        154. Denied that CGG “had to” perform the alleged actions or that this

lawsuit was “urgen[t].” Intervenors otherwise lack sufficient information to ad-

mit or deny this allegation.

        155. Denied that CGG “need[ed] to challenge SB202” or “had to” per-

form the alleged actions. Intervenors otherwise lack sufficient information to

admit or deny this allegation.

        156. Denied that CGG “had to” perform the alleged actions. Intervenors

otherwise lack sufficient information to admit or deny this allegation.

        157. Intervenors lack sufficient information to admit or deny this alle-

gation.

        158. Denied that CGG “need[ed] to take this legal action” or that it was

“required” to divert resources to sue. Intervenors otherwise lack sufficient in-

formation to admit or deny this allegation.

        159. Denied that CGG was “required to focus on this legal action.” In-

tervenors otherwise lack sufficient information to admit or deny this allega-

tion.


                                       12
          Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 13 of 38




      160. Intervenors lack sufficient information to admit or deny this alle-

gation.

      161. Denied that SB202 was “required” to divert resources. Intervenors

otherwise lack sufficient information to admit or deny this allegation.

      162. These legal arguments require no response.

      163. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      164. Intervenors lack sufficient information to admit or deny this alle-

gation.

      165. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      166. Denied.

      167. Intervenors deny that Plaintiff Adam Shirley will be injured. In-

tervenors otherwise take no position on this allegation.

      168. Intervenors lack sufficient information to admit or deny this alle-

gation.

      169. Intervenors deny that Plaintiff Adam Shirley is threatened with

imminent injury. Intervenors otherwise take no position on this allegation.

      170. Intervenors lack sufficient information to admit or deny this alle-

gation.

      171. Denied.


                                       13
          Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 14 of 38




        172. Denied.

        173. Intervenors lack sufficient information to admit or deny this alle-

gation.

        174. Intervenors lack sufficient information to admit or deny this alle-

gation.

        175. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

        176. Denied.

        177. Intervenors deny that Plaintiff Ernestine Thomas-Clark is threat-

ened with injuries. Intervenors otherwise take no position on this allegation.

        178. Intervenors lack sufficient information to admit or deny this alle-

gation.

        179. Intervenors lack sufficient information to admit or deny this alle-

gation.

        180. Denied.

        181. Intervenors deny that Plaintiff Ernestine Thomas-Clark is threat-

ened with prosecution. Intervenors otherwise take no position on this allega-

tion.

        182. Denied.

        183. Intervenors lack sufficient information to admit or deny this alle-

gation.


                                       14
          Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 15 of 38




      184. Intervenors lack sufficient information to admit or deny this alle-

gation.

      185. Denied.

      186. Intervenors deny that Plaintiff Antwan Lang is threatened with

injuries. Intervenors otherwise take no position on this allegation.

      187. Intervenors lack sufficient information to admit or deny this alle-

gation.

      188. Intervenors lack sufficient information to admit or deny this alle-

gation.

      189. Denied.

      190. Intervenors deny that Plaintiff Antwan Lang is threatened with

prosecution. Intervenors otherwise take no position on this allegation.

      191. Denied.

      192. Denied.

      193. Intervenors lack sufficient information to admit or deny this alle-

gation.

      194. Intervenors lack sufficient information to admit or deny this alle-

gation.

      195. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      196. Denied.


                                       15
          Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 16 of 38




      197. Intervenors deny that Plaintiff Patricia Pullar is threatened with

injuries. Intervenors otherwise take no position on this allegation.

      198. Intervenors lack sufficient information to admit or deny this alle-

gation.

      199. Intervenors lack sufficient information to admit or deny this alle-

gation.

      200. Denied.

      201. Intervenors deny that Plaintiff Patricia Pullar is threatened with

prosecution. Intervenors otherwise take no position on this allegation.

      202. Denied.

      203. Intervenors lack sufficient information to admit or deny this alle-

gation.

      204. Intervenors lack sufficient information to admit or deny this alle-

gation.

      205. Intervenors lack sufficient information to admit or deny this alle-

gation.

      206. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      207. Denied.

      208. Intervenors deny that Plaintiff Judy McNichols is threatened with

injuries. Intervenors otherwise take no position on this allegation.


                                       16
          Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 17 of 38




      209. Intervenors lack sufficient information to admit or deny this alle-

gation.

      210. Intervenors lack sufficient information to admit or deny this alle-

gation.

      211. Denied.

      212. Intervenors deny that Plaintiff Judy McNichols is threatened with

prosecution. Intervenors otherwise take no position on this allegation.

      213. Denied.

      214. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      215. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      216. Denied.

      217. Intervenors lack sufficient information to admit or deny this alle-

gation.

      218. Intervenors lack sufficient information to admit or deny this alle-

gation.

      219. Intervenors lack sufficient information to admit or deny this alle-

gation.

      220. Intervenors lack sufficient information to admit or deny this alle-

gation.


                                       17
          Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 18 of 38




      221. Intervenors lack sufficient information to admit or deny this alle-

gation.

      222. Denied.

      223. Denied.

      224. Denied that SB202 “requires significant and immediate diversion

of resources,” and that such diversion “must start immediately.” Intervenors

otherwise lack sufficient information to admit or deny this allegation.

      225. Denied that Georgia Advancing Progress Political Action Commit-

tee (“GAPPAC”) “must” divert resources because of SB202.

      226. Intervenors lack sufficient information to admit or deny this alle-

gation.

      227. Intervenors lack sufficient information to admit or deny this alle-

gation.

      228. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      229. Intervenors lack sufficient information to admit or deny this alle-

gation.

      230. Denied that SB202’s requirements injure Ryan Graham. Interve-

nors otherwise lack sufficient information to admit or deny this allegation and

take no position on the legal arguments in this allegation.

      231. These legal arguments require no response.


                                       18
          Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 19 of 38




        232. These legal arguments require no response.

        233. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

        234. Intervenors lack sufficient information to admit or deny this alle-

gation.

        235. Intervenors lack sufficient information to admit or deny that Ryan

Graham generally chooses to vote in person during early voting. Otherwise de-

nied.

        236. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

        237. Intervenors lack sufficient information to admit or deny this alle-

gation.

        238. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

        239. Intervenors lack sufficient information to admit or deny this alle-

gation.

        240. Intervenors lack sufficient information to admit or deny this alle-

gation.

        241. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.




                                       19
          Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 20 of 38




      242. Intervenors deny that Plaintiff Rhonda Martin is threatened with

prosecution. Intervenors otherwise take no position on this allegation.

      243. These legal arguments require no response.

      244. These legal arguments require no response.

      245. These legal arguments require no response.

      246. Intervenors deny that Plaintiff Rhonda Martin is threatened with

injuries. Intervenors otherwise take no position on this allegation.

      247. Intervenors lack sufficient information to admit or deny this alle-

gation.

      248. Denied.

      249. Intervenors lack sufficient information to admit or deny this alle-

gation.

      250. Denied.

      251. Denied.

      252. Intervenors lack sufficient information to admit or deny this alle-

gation.

      253. Intervenors lack sufficient information to admit or deny this alle-

gation.

      254. Intervenors lack sufficient information to admit or deny this alle-

gation.




                                       20
          Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 21 of 38




      255. Intervenors lack sufficient information to admit or deny this alle-

gation.

      256. These legal arguments require no response.

      257. These legal arguments require no response.

      258. These legal arguments require no response.

      259. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      260. These legal arguments require no response.

      261. Intervenors deny that Plaintiff Jeanne Dufort is threatened with

injuries. Intervenors otherwise take no position on this allegation.

      262. Intervenors deny that Plaintiff Jeanne Dufort is threatened with

prosecution. Intervenors otherwise take no position on this allegation.

      263. Intervenors lack sufficient information to admit or deny this alle-

gation.

      264. Denied.

      265. Denied.

      266. Denied that Plaintiff Jeanne Dufort “had to divert her volunteer

time.” Intervenors otherwise lack sufficient information to admit or deny this

allegation.

      267. Intervenors lack sufficient information to admit or deny this alle-

gation.


                                       21
          Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 22 of 38




      268. Intervenors lack sufficient information to admit or deny this alle-

gation.

      269. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      270. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      271. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      272. Denied.

      273. Intervenors deny that Plaintiff Aileen Nakamura is threatened

with injuries. Intervenors otherwise take no position on this allegation.

      274. Intervenors deny that Plaintiff Aileen Nakamura is threatened

with prosecution. Intervenors otherwise take no position on this allegation.

      275. Intervenors lack sufficient information to admit or deny this alle-

gation.

      276. Denied.

      277. Denied.

      278. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      279. Intervenors lack sufficient information to admit or deny this alle-

gation.


                                       22
          Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 23 of 38




      280. Intervenors lack sufficient information to admit or deny this alle-

gation.

      281. Intervenors lack sufficient information to admit or deny this alle-

gation.

      282. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      326. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      327. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      328. Intervenors deny that Plaintiff Elizabeth Throop is threatened

with injuries. Intervenors otherwise take no position on this allegation.

      329. Intervenors lack sufficient information to admit or deny this alle-

gation.

      330. Denied.

      329. Intervenors lack sufficient information to admit or deny this alle-

gation.

      330. Denied.

      331. Denied.




                                       23
          Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 24 of 38




      332. Denied that Plaintiff Elizabeth Throop “had to divert her volunteer

time.” Intervenors otherwise lack sufficient information to admit or deny this

allegation.

      283. Intervenors deny that Plaintiff Bradley Friedman is threatened

with injuries. Intervenors otherwise take no position on this allegation.

      284. These legal arguments require no response.

      285. These legal arguments require no response.

      286. These legal arguments require no response.

      287. Intervenors lack sufficient information to admit or deny this alle-

gation.

      288. These legal arguments require no response.

      289. These legal arguments require no response.

      290. Intervenors deny that Plaintiff Bradley Friedman is already in-

jured. Intervenors otherwise take no position on this allegation

      291. Intervenors deny that Plaintiff Bradley Friedman is threatened

with injuries. Intervenors otherwise take no position on this allegation.

      333. Denied.

      334. Denied.

      335. Denied.

      336. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.


                                       24
       Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 25 of 38




      337. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      338. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      339. Intervenors deny that Plaintiff Coalition for Good Governance’s

members are threatened with injuries. Intervenors otherwise take no position

on this allegation.

      340. Intervenors deny that Plaintiff Coalition for Good Governance’s

members are threatened with prosecution. Intervenors otherwise take no po-

sition on this allegation.

      341. Denied.

      342. Denied.

      343. Denied.

      344. Denied.

      345. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      346. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      347. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.




                                       25
          Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 26 of 38




      348. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      349. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      350. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      351. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      352. Intervenors lack sufficient information to admit or deny this alle-

gation.

      353. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      354. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      355. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      356. Denied.

      357. Denied.

      358. Denied.

      359. Denied.




                                       26
          Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 27 of 38




      360. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      361. Intervenors lack sufficient information to admit or deny this alle-

gation.

      362. Intervenors deny that Plaintiff Jackson County Democratic Com-

mittee’s members are threatened with injuries. Intervenors otherwise take no

position on this allegation.

      363. Intervenors deny that Plaintiff Jackson County Democratic Com-

mittee’s members are threatened with prosecution. Intervenors otherwise take

no position on this allegation.

      364. Denied.

      365. Denied.

      366. Denied.

      367. Intervenors lack sufficient information to admit or deny this alle-

gation.

      368. Intervenors lack sufficient information to admit or deny this alle-

gation.

      369. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      370. These legal arguments require no response.

      371. These legal arguments require no response.


                                       27
       Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 28 of 38




      372. These legal arguments require no response.

      373. Denied.

      374. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      375. Denied.

      376. Denied.

      377. Denied that Jackson County Democratic Committee (“JCDC”) “will

be required” to divert resources. Intervenors otherwise lack sufficient infor-

mation to admit or deny this allegation.

      378. Denied.

      379. Denied.

      380. Denied.

      381. Denied.

      382. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      383. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      384. Intervenors deny that Plaintiff Georgia Advancing Progress Polit-

ical Action Committee’s members are threatened with injuries. Intervenors

otherwise take no position on this allegation.




                                       28
          Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 29 of 38




       385. Intervenors deny that Plaintiff Georgia Advancing Progress Polit-

ical Action Committee’s members are threatened with prosecution. Intervenors

otherwise take no position on this allegation.

       386. Denied.

       387. Denied.

       388. Denied.

       389. Intervenors lack sufficient information to admit or deny this alle-

gation.

       390. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

       391. Denied.

       392. Denied.

       393. Denied.

       394. Denied.

       395. Denied.

       396. Admitted.

       397. Intervenors repeat and reallege their responses in paragraphs 1 to

396.

       398. These legal arguments require no response. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

       399. These legal arguments require no response.


                                       29
        Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 30 of 38




       400. Denied.

       401. Denied.

       402. These legal arguments require no response.

       403. These legal arguments require no response.

       404. Denied.

       405. Denied.

       406. Intervenors repeat and reallege their responses in paragraphs 1 to

396.

       407. These legal arguments require no response.

       408. Denied.

       409. These legal arguments require no response.

       410. These legal arguments require no response.

       411. These legal arguments require no response.

       412. Denied.

       413. These legal arguments require no response.

       414. These legal arguments require no response.

       415. Denied.

       416. These legal arguments require no response.

       417. These legal arguments require no response.

       418. Denied.

       419. Denied.


                                      30
          Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 31 of 38




       420. These legal arguments require no response.

       421. Denied.

       422. Denied.

       423. Intervenors repeat and reallege their responses in paragraphs 1 to

396.

       424. Intervenors lack sufficient information to admit or deny this alle-

gation.

       425. These legal arguments require no response.

       426. Denied.

       427. Denied.

       428. Denied.

       429. Denied.

       430. Intervenors repeat and reallege their responses in paragraphs 1 to

396.

       431. The cited authority speaks for itself.

       432. These legal arguments require no response.

       433. The photograph speaks for itself.

       434. The photograph speaks for itself.

       435. The photograph speaks for itself.

       436. These legal arguments require no response.

       437. These legal arguments require no response.


                                       31
        Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 32 of 38




       438. Intervenors take no position on this allegation.

       439. Intervenors take no position on this allegation.

       440. Denied.

       441. Denied.

       442. Intervenors repeat and reallege their responses in paragraphs 1 to

396.

       443. Intervenors take no position on this allegation.

       444. Intervenors take no position on this allegation.

       445. Intervenors take no position on this allegation.

       446. Denied.

       447. Denied.

       448. Intervenors repeat and reallege their responses in paragraphs 1 to

396.

       449. These legal arguments require no response.

       450. These legal arguments require no response.

       451. These legal arguments require no response.

       452. These legal arguments require no response.

       453. Intervenors take no position on this allegation.

       454. Intervenors take no position on this allegation.

       455. Denied.

       456. Denied.


                                      32
        Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 33 of 38




       457. Intervenors repeat and reallege their responses in paragraphs 1 to

396.

       458. SB202 speaks for itself. Intervenors otherwise lack sufficient in-

formation to admit or deny this allegation.

       459. Intervenors admit that Plaintiffs do not challenge restrictions on

the disclosure of information about tallies of contests, including vote tally esti-

mates and trends that a monitor or observer obtains observing the processing

of absentee ballot before the close of the polls. The legal arguments in this al-

legation require no response.

       460. These legal arguments require no response.

       461. These legal arguments require no response.

       462. Intervenors take no position on this allegation.

       463. Intervenors take no position on this allegation.

       464. Denied.

       465. Denied.

       466. Intervenors repeat and reallege their responses in paragraphs 1 to

396.

       467. The cited authority speaks for itself.

       468. These legal arguments require no response.

       469. These legal arguments require no response.

       470. These legal arguments require no response.


                                        33
        Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 34 of 38




       471. Intervenors take no position on this allegation.

       472. Denied.

       473. Denied.

       474. Intervenors repeat and reallege their responses in paragraphs 1 to

396.

       475. The cited authority speaks for itself.

       476. These legal arguments require no response.

       477. Intervenors take no position on this allegation.

       478. Intervenors take no position on this allegation.

       479. Denied.

       480. Denied.

       481. Intervenors repeat and reallege their responses in paragraphs 1 to

396.

       482. These legal arguments require no response.

       483. These legal arguments require no response.

       484. These legal arguments require no response.

       485. Intervenors take no position on this allegation.

       486. Denied.

       487. Denied.

       488. Intervenors repeat and reallege their responses in paragraphs 1 to

396.


                                       34
        Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 35 of 38




       489. The cited authority speaks for itself.

       490. Denied.

       491. Denied.

       492. Denied.

       493. Denied.

       494. Denied.

       495. Intervenors repeat and reallege their responses in paragraphs 1 to

396.

       496. Denied.

       497. These legal arguments require no response.

       498. These legal arguments require no response.

       499. These legal arguments require no response.

       500. Denied.

       501. Denied.

       502. Denied.

       503. Denied.

       504. Denied.

       505. Intervenors repeat and reallege their responses in paragraphs 1 to

396.

       506. Denied.

       507. These legal arguments require no response.


                                       35
         Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 36 of 38




        508. Denied.

        509. Denied.

        510. Denied.

        511. Intervenors repeat and reallege their responses in paragraphs 1 to

396.

        512. Denied.

        513. Denied.

        514. Denied.

        515. Denied.

                   RESPONSE TO PRAYER FOR RELIEF

        Intervenors deny that Plaintiffs are entitled to their requested relief, ex-

cept that Intervenors take no position on what Plaintiffs call the “Elector Ob-

servation Felony,” the “Gag Rule,” the “Estimating Ban,” and the “Photography

Ban.”

                          AFFIRMATIVE DEFENSES

        1.    The allegations in the complaint fail to state a claim.

        2.    Plaintiffs’ requested relief is barred by the Purcell principle.

        3.    Some of Plaintiffs’ claims are barred by the Pennhurst doctrine.




                                         36
    Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 37 of 38




Dated: June 3, 2021                    Respectfully submitted,

                                        /s/ William Bradley Carver
Tyler Green*                           John E. Hall, Jr.
Cameron T. Norris*                     Georgia Bar No. 319090
Steven C. Begakis*                     William Bradley Carver, Sr.
CONSOVOY MCCARTHY PLLC                 Georgia Bar No. 115529
1600 Wilson Blvd., Ste. 700            W. Dowdy White
Arlington, VA 22209                    Georgia Bar No. 320879
(703) 243-9423                         HALL BOOTH SMITH, P.C.
tyler@consovoymccarthy.com             191 Peachtree Street NE
cam@consovoymccarthy.com               Suite 2900
steven@consovoymccarthy.com            Atlanta, GA 30303
                                       (404) 954-6967
*pro hac vice forthcoming              bcarver@hallboothsmith.com
                                       dwhite@hallboothsmith.com
                                       jhall@hallboothsmith.com

             Counsel for Proposed Intervenor-Defendants




                                 37
       Case 1:21-cv-02070-JPB Document 6 Filed 06/03/21 Page 38 of 38




            CERTIFICATE OF SERVICE AND CERTIFICATE
              OF COMPLIANCE WITH LOCAL RULE 5.1
      Pursuant to N.D. Ga. L.R. 5.1(C), I prepared the foregoing in Century

Schoolbook font and 13-point type. I electronically filed it using CM/ECF, thus
electronically serving all counsel of record.



Dated: June 3, 2021
                                       /s/ William Bradley Carver, Sr.
                                      John E. Hall, Jr.
Tyler R. Green (pro hac vice          Georgia Bar No. 319090
forthcoming)                          William Bradley Carver, Sr.
Cameron T. Norris (pro hac vice       Georgia Bar No. 115529
forthcoming)                          W. Dowdy White
Steven C. Begakis (pro hac vice       Georgia Bar No. 320879
forthcoming)                          HALL BOOTH SMITH, P.C.
CONSOVOY MCCARTHY PLLC                191 Peachtree Street NE
1600 Wilson Boulevard                 Suite 2900
Suite 700                             Atlanta, GA 30303
Arlington, VA 22209                   (404) 954-6967
(703) 243-9423                        bcarver@hallboothsmith.com
                                      dwhite@hallboothsmith.com
                                      jhall@hallboothsmith.com
                  Counsel for Proposed Intervenor-Defendants




                                        38
